Case 2:85-cv-04544-DMG-AGR Document 814 Filed 06/10/20 Page 1 of 4 Page ID #:37826



 1   JOSEPH H. HUNT
 2   Assistant Attorney General
     Civil Division
 3   WILLIAM C. PEACHEY
 4   Director, District Court Section
     Office of Immigration Litigation
 5   WILLIAM C. SILVIS
 6   Assistant Director, District Court Section
     Office of Immigration Litigation
 7   SARAH B. FABIAN
 8
     Senior Litigation Counsel, District Court Section
     Office of Immigration Litigation
 9         P.O. Box 868, Ben Franklin Station
10
           Washington, D.C. 20044
           Tel: (202) 532-4824
11         Fax: (202) 305-7000
12
           Email: sarah.b.fabian@usdoj.gov

13   Attorneys for Defendants
14

15                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     JENNY LISETTE FLORES; et al.,           )   Case No. CV 85-4544
17
                                             )
18           Plaintiffs,                     )   DEFENDANTS’ APPLICATION FOR
                                             )   LEAVE TO FILE UNDER SEAL
19
                  v.                         )   PORTIONS OF EXHIBITS TO ICE
20                                           )   JUVENILE COORDINATOR
     WILLIAM P. BARR, Attorney               )   REPORT
21
     General of the United States; et al.,   )
22                                           )   Hearing Date: Not Set
             Defendants.                     )   Time:
23
                                             )   Dept:
24                                           )
                                             )
25
                                             )
26
Case 2:85-cv-04544-DMG-AGR Document 814 Filed 06/10/20 Page 2 of 4 Page ID #:37827



 1
           Defendants submit this Application seeking leave from the Court to file under
 2   seal portions of the Exhibits to the Report from the Juvenile Coordinator from U.S.
 3   Immigration and Customs Enforcement (“ICE”), filed concurrently herewith,
 4   pursuant to Federal Rule of Civil Procedure 5.2(d) and Local Rule 79-5. As required
 5   by Local Rule 79-5.2.2(a), Defendants submit concurrently with this application the
 6   declaration of Sarah B. Fabian, a proposed order, and unredacted copies of the
 7   Exhibits. On June 10, 2020, counsel for Defendants contacted counsel for Plaintiffs,
 8   Peter Schey, by email regarding Defendants’ proposed filing; however, at the time
 9   of the filing of this Application, Mr. Schey had not yet had the opportunity to respond
10   to Defendants’ email.
11         The materials that Defendants seek to seal are:
12             • Exhibit A to the ICE Juvenile Coordinator Report of Deane Dougherty
13                (partial)
14             • Exhibit B to the ICE Juvenile Coordinator Report of Deane Dougherty
15                (in its entirety)
16   Defendants seek to seal these documents because they contain personally
17   identifiable information regarding class members in ICE custody. Given the
18   potentially sensitive nature of the information in these records, there is compelling
19   reason to file them under seal in order to protect the privacy of the individuals
20   identified in these records.
21                                       ARGUMENT
22         “[T]he courts of this country recognize a general right to inspect and copy

23   public records and documents, including judicial records and documents.” Nixon v.

24
     Warner Communications, Inc., 435 U.S. 589, 597 & n.7 (1978); see also Foltz v.

25
     State Farm Mutual Auto Insurance Comp., 331 F.3d 1124, 1134 (9th Cir.2003).

26
     Accordingly, the default rule is that “[a] party seeking to seal a judicial record . . .

                                                1
Case 2:85-cv-04544-DMG-AGR Document 814 Filed 06/10/20 Page 3 of 4 Page ID #:37828



 1
     bears the burden of overcoming this strong presumption [in favor of access to court
 2   records] by meeting the ‘compelling reasons’ standard.” Kamakana v. City & Cty.
 3   Of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006). Compelling reasons support
 4   sealing these portions of Defendants’ reports because they contain personal
 5   information regarding class members. Courts have recognized individuals’ interest
 6   in the protection of such information. See Doe v. Beard, 63 F. Supp. 3d 1159, 1166
 7   n.4 (C.D. Cal. 2014) (collecting cases). Therefore, there is compelling reason to seal
 8   these materials to protect the privacy interests of class members.
 9   DATED:       June 10, 2020             Respectfully submitted,
10
                                            JOSEPH H. HUNT
11                                          Assistant Attorney General
                                            Civil Division
12

13                                          WILLIAM C. PEACHEY
                                            Director, District Court Section
14
                                            Office of Immigration Litigation
15
                                            WILLIAM C. SILVIS
16
                                            Assistant Director, District Court Section
17                                          Office of Immigration Litigation
18
                                            /s/ Sarah B. Fabian
19                                          SARAH B. FABIAN
                                            Senior Litigation Counsel
20
                                            Office of Immigration Litigation
21                                          District Court Section
                                            P.O. Box 868, Ben Franklin Station
22
                                            Washington, D.C. 20044
23                                          Tel: (202) 532-4824
                                            Fax: (202) 305-7000
24                                          Email: sarah.b.fabian@usdoj.gov
25
                                            Attorneys for Defendants
26

                                               2
Case 2:85-cv-04544-DMG-AGR Document 814 Filed 06/10/20 Page 4 of 4 Page ID #:37829



 1                             CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on June 10, 2020, I served the foregoing pleading on all

 4   counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
     system. Documents associated with this filing that are proposed to be filed under
 6
     seal will further be served on Plaintiffs’ counsel of record by other means.
 7

 8

 9
                                                   /s/ Sarah B. Fabian
                                                   SARAH B. FABIAN
10                                                 U.S. Department of Justice
11
                                                   District Court Section
                                                   Office of Immigration Litigation
12
                                                   Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
